MEMORANDUM **
Margarit Kazaryan, a native and citizen of Armenia, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal from the Immigration Judge’s (“IJ”) denial of her motion to reopen deportation proceedings to apply for relief under section 203 of the Nicaraguan and Central American Relief Act of 1997 (“NACARA”). Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147,1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000) (per curiam), and we deny the petition.
Because Kazaryan could have filed a NACARA application on or before the deadline set by the IJ for Kazaryan to file an application for a waiver of inadmissibility under INA § 213, the BIA did not err by denying her motion to reopen. See 8 C.F.R. § 3.2(c)(1). .
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.